Exhibit 10.22

 

LOGO [g463404g30v05.jpg]

 

 

Anstellungsvertrag    Employment Contract zwischen der    between

Teradata GmbH,

Ulmer Straße 160, 86156 Augsburg

 

- nachfolgend „Teradata“ genannt -    - hereinafter referred to as “Teradata” –
und    and Herrn/Mr. Hermann Wimmer Personal-Nr.: 650250    personnel no.:
650250 geb. am 20. Mai 1963 in München    born on May 20th, 1963 in Munich
wohnhaft in Zeisigweg 8, 81827 München    resident at Zeisigweg 8, 81827 München

- nachfolgend „Mitarbeiter“ genannt -

   - hereinafter referred to as the “Employee” –

 

Präambel      Preamble Der Mitarbeiter war bis zum 31. Dezember 2012 als
President, Teradata EMEA (Europe, Middle East & Africa) für Teradata tätig. Im
Zusammenhang mit der Übernahme einer neuen Position durch den Mitarbeiter bei
Teradata schließen die Parteien den folgenden Anstellungsvertrag, durch den
sämtliche vorherige Vereinbarungen, insbesondere Beschäftigungsverträge,
zwischen den Parteien abgelöst werden; dies gilt insbesondere für den zwischen
den Parteien abgeschlossenen Anstellungsvertrag vom 1. September 2007 sowie den
zwischen den Parteien vereinbarten Zusatz zum Anstellungsvertrag vom
1. September 2007, ebenfalls datierend vom 1. September 2007.      The Employee
was employed by Teradata as President, Teradata EMEA (Europe, Middle East &
Africa) until December 31st, 2012. Due to the Employee’s gaining a new position
with Teradata, the parties enter into the following Employment Contract which
terminates and supersedes all prior agreements, particularly employment
contracts, between the parties; the latter particularly applies to the
employment contract as of September 1st, 2007 entered into between the parties
as well as the supplement to the employment contract as of September 1st, 2007,
also dated September 1st, 2007.

 

 

Seite 1 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 1 of 20 of the employment contract dated September 1st, 2007, for
Mr. Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

1        Verantwortungsbereich

    

1        Scope of responsibility

Der Mitarbeiter ist mit Wirkung

zum 1. Januar 2013

als Executive Vice President International

Kst. <...>

tätig geworden.

    

The Employee has been employed

as of January 1st, 2013

as Executive Vice President International

Als Mitglied des Teradata Führungsteams leitet der Mitarbeiter in dieser
Position Teradatas internationalen Vertrieb von Produkten und Dienstleistungen
in Europa, im mittleren Osten, Afrika, Asien, Pacific und Japan.      As a
member of the Teradata leadership team, the Employee in this role leads
Teradata’s sales of products and services in Europe, Middle East, Africa, Asia,
Pacific, and Japan. Seine Tätigkeit nimmt er von seinem Home Office an seinem
Privatwohnsitz Zeisigweg 8, 81827 München aus wahr. Die zugeordnete betriebliche
Arbeitsstätte ist München.      He will be working from his Home Office at his
private residence Zeisigweg 8, 81827 Munich. The assigned work location is
Munich. Teradata is berechtigt, dem Mitarbeiter aus betrieblichen Gründen unter
Wahrung der Interessen des Mitarbeiters eine andere, gleichwertige Tätigkeit
oder ein anderes Arbeitsgebiet zu übertragen oder den Mitarbeiter an einem
anderen Ort einzusetzen, soweit dies den Fähigkeiten und Kenntnissen des
Mitarbeiters entspricht.      Teradata reserves the right, for operational
reasons and taking into account the interests of the Employee, to assign to the
Employee another, equivalent activity or another area of work, or to assign the
Employee to another location, insofar as this corresponds to the skills and
knowledge of the Employee. Alle Aktivitäten des Mitarbeiters sind darauf
abzustellen, dass die Teradata-Ziele erreicht werden. Der Mitarbeiter hat das
Recht und die Pflicht zur Weiterbildung und Entwicklung seiner beruflichen
Fähigkeiten.      All the activities of the Employee must be so that Teradata’s
goals are achieved. The Employee is entitled and obliged to ensure his own
further education and development of his professional skills.

2        Arbeitsentgelt

    

2        Remuneration

(a)     Für seine Tätigkeit erhält der Mitarbeiter ein monatlich zahlbares
Bruttofixgehalt, dessen Höhe 7,6% des jährlichen Bruttofixgehalts beträgt.

    

(a)     For his work the Employee shall receive a monthly fixed gross salary
which will be calculated as 7.6% of the annual fixed gross salary.

 

 

Seite 2 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 2 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Die Gehaltszahlung erfolgt nachträglich am Ende eines jeden Kalendermonats durch
Überweisung auf ein vom Mitarbeiter zu benennendes Inlandskonto bei einem
Kreditinstitut. Mit der Gehaltszahlung für Juni erhält der Mitarbeiter ein
Urlaubsgeld in Höhe von 5,2% des jährlichen Bruttofixgehalts. Mit der
Gehaltszahlung für November erhält der Mitarbeiter ein Weihnachtsgeld in Höhe
von 3,6% des jährlichen Bruttofixgehalts.

    

The salary shall be payable in arrears at the end of each calendar month by way
of bank transfer to a domestic bank account, held with a credit institution and
indicated by the Employee. The Employee receives a holiday pay in the amount of
5.2% of the annual fixed gross salary to be paid with the salary payment for
June. The Employee receives a Christmas pay in the amount of 3.6% of the annual
fixed gross salary to be paid with the salary payment for November.

Die Höhe des ab dem 1. Januar 2013 zu zahlenden jährlichen Bruttofixgehalts wird
vom Compensation and Human Resource Committee des Teradata Board of Directors
(„Compensation Committee“) festgelegt und dem Mitarbeiter schriftlich
mitgeteilt. Teradata wird das jährliche Bruttofixgehalt jährlich überprüfen und
entsprechend den Marktgegebenheiten und der Leistung des Mitarbeiters anpassen.
Die für das jeweilige Kalenderjahr geltende Höhe des jährlichen Bruttofixgehalts
wird dem Mitarbeiter durch ein Bestätigungsschreiben bis spätestens 31. März für
das jeweilige Kalenderjahr mitgeteilt.

    

The amount of the annual fixed gross salary due from January 1st, 2013 will be
as established by the Compensation and Human Resource Committee of Teradata’s
Board of Directors (“compensation committee”) and communicated to the Employee
in writing. Teradata will check the annual fixed gross salary on a yearly basis
and adapt it in accordance with the market situation and the performance of the
Employee. The Employee will be informed on the amount of the annual fixed gross
salary due for the relevant calendar year by providing him with a confirmation
letter for the relevant calendar year by 31st March at the latest.

(b)     Teradata entscheidet nach freiem Ermessen für jedes Kalenderjahr
gesondert über die Teilnahme des Mitarbeiters am Teradata „Management Incentive
Plan (MIP)“. Teradata informiert den Mitarbeiter schriftlich, i) ob er für das
jeweilige Kalenderjahr zur Teilnahme am MIP berechtigt ist, sowie ii) über die
Bedingungen einer möglichen Teilnahme an dem für das jeweilige Kalenderjahr
anwendbaren

    

(b)     Teradata at its absolute discretion decides on the Employee’s
participation in the Teradata “Management Incentive Plan (“MIP”) for each
calendar year separately. Teradata will inform the Employee in writing i) as to
whether the Employee will be eligible to participate in the MIP for the relevant
calendar year and ii) as to the conditions of potential participation in the
annual bonus program under the MIP applicable for

 

 

Seite 3 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 3 of 20 of the employment contract dated September 1st, 2007, for
Mr. Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Bonusprogramm gemäß MIP („Bonusprogramm“) in angemessener Zeit nach Festlegung
des Bonusprogramms; und iii) über die Zielvorgaben und die Höhe einer etwaigen
Bonusberechtigung nach dem jeweiligen Bonusprogramm. Zahlungen nach Maßgabe des
MIP sind freiwillige Leistungen durch Teradata; Teradata ist berechtigt, den MIP
und sämtliche hierunter fallenden Bonusprogramme jederzeit nach freiem Ermessen
zu ändern oder beenden.

    

the relevant calendar year (“Bonus Program”) within due course after the
establishment of the Bonus Program; and iii) the performance goals and bonus
opportunity under the annual Bonus Program. Payments in accordance with the MIP
constitute voluntary benefits by Teradata; Teradata reserves the right to amend
or terminate the MIP and any Bonus Program thereunder any time at its absolute
discretion.

(c)     Für den Mitarbeiter gilt eine Gruppen-Unfallversicherung wie im
Schreiben vom 14. Oktober 2005 sowie in der “Deckungsbestätigung und Nachtrag
Nr. 6 vom 30. Oktober 2012“ und etwaigen künftigen Änderungen beschrieben.

    

(c)     Group accident insurance will cover the Employee as described in the
letter, dated October 14th, 2005, as updated by the “Deckungsbestätigung und
Nachtrag Nr. 6 of 30th October 2012”, and further updates that may be made from
time to time.

(d)     Der Mitarbeiter ist weiterhin berechtigt, am Programm der
Direktversicherung teilzunehmen, solange ein solches von Teradata angeboten
wird.

    

(d)     The Employee is eligible to continue participating in the direct
insurance program as long as Teradata offers such program.

(e)     Im Hinblick auf die Teilnahme an der betrieblichen Altersvorsorgung
gelten die Bestimmungen des anwendbaren Versorgungsplans. Für den Mitarbeiter
findet der Teradata Versorgungsplan vom 9. September 2007 (welcher, zur
Klarstellung, den Versorgungsplan der NCR GmbH von Januar 1981, gültig ab
1. Januar 1981, ersetzte) mit sämtlichen Zusätzen und Aktualisierungen
(„Versorgungsplan“) Anwendung. Im Hinblick auf den Versorgungsplan gilt der
1. Juli 1996 als Betriebszugehörigkeit des Mitarbeiters. Für den Mitarbeiter
gelten, abweichend von den generellen Regelungen des Versorgungsplans, von jetzt
an auch etwaige Zahlungen

    

(e)     With regard to the Employee’s participation in the company pension
scheme, the provisions of the applicable pension scheme apply. The applicable
pension scheme is the Teradata GmbH pension scheme dated 9th September 2007
(which, for clarity, replicated the NCR GmbH pension scheme dated January 1981),
with all addenda and updates thereto (“pension scheme”). For the pension scheme,
the Employee’s company seniority shall count as of July 1st, 1996. For the
Employee, different from the general regulations of the applicable pension
scheme, the pensionable pay (according to Sec. 4 para (2) of the pension scheme)
will include from now on also potential payments out of the MIP

 

 

Seite 4 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 4 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

auf Grundlage des MIP und eines unter diesen fallenden Bonusprogramms, sollte
der Mitarbeiter entsprechende Zahlungen erhalten, als versorgungsfähiges
Einkommen in Ergänzung zu § 4 (2) des Versorgungsplans.

    

and any Bonus Program thereunder, should the Employee receive such payments.

3        Erstattung von Aufwendungen

    

3        Reimbursement for Expenses

(a)     Teradata erstattet dem Mitarbeiter die angemessenen und ordnungsgemäß im
Zusammenhang mit der Erfüllung dieses Anstellungsvertrags getätigten
Aufwendungen in Übereinstimmung mit der Teradata „Travel & Entertainment Policy“
(Policy-Nr. 802) in der jeweils gültigen Fassung und den geltenden
steuerrechtlichen Bestimmungen gegen entsprechenden Nachweis. Die Teradata
„Travel & Entertainment Policy“ in ihrer gültigen Fassung ist diesem
Anstellungsvertrag als Anlage 1 beigefügt. Teradata ist berechtigt, die
„Travel & Entertainment Policy“ jederzeit nach freiem Ermessen zu ändern.

    

(a)     Teradata shall reimburse the Employee for all reasonable and properly
incurred out-of-pocket expenses in connection with the performance under this
Employment Contract in accordance with Teradata’s ”Travel & Entertainment
Policy” (Policy No. 802a), as applicable from time to time, as well as the
applicable tax regulations against sufficient invoices. The Teradata “Travel and
Entertainment Policy” in its currently applicable version is attached to this
employment contract as Addendum 1. Teradata reserves the right to amend the
“Travel & Entertainment Policy” at any time at its absolute discretion.

(b)     Der Mitarbeiter kann bei internationalen Flügen die Business Class
benutzen, sofern die Flugzeit gemäß Flugplan mehr als fünf (5) Stundenflugzeit
beträgt.

    

(b)     On international flights the Employee should be allowed to book business
class, in case the flights time according to the flights schedule exceeds five
(5) hours.

4        Firmenfahrzeug

    

4        Company Vehicle

Der Mitarbeiter ist berechtigt, am jeweils gültigen Firmenwagenprogramm
entsprechend der Teradata „Vehicle Lease/Allowance Policy“ (Policy Nr. 307)
teilzunehmen. Die Teradata „Vehicle Lease/Allowance Policy“ in ihrer derzeit
gültigen Fassung ist diesem Anstellungsvertrag als Anlage 2 beigefügt.      The
Employee is eligible to participate in the company car programme applicable from
time to time in accordance with the Teradata “Vehicle/Allowance Policy” (Policy
No. 307). The Teradata “Vehicle/Allowance Policy” in its currently applicable
version is attached to this Employment Contract as Addendum 2.

 

 

Seite 5 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 5 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Der Mitarbeiter ist entsprechend der Teradata „Vehicle Lease/Allowance Policy“
berechtigt, das ihm überlassene Firmenfahrzeug auch privat zu nutzen. Die
Versteuerung des mit der privaten Nutzung verbundenen geldwerten Vorteils
erfolgt nach den jeweils geltenden steuerlichen Regelungen und ist vom
Mitarbeiter zu tragen.      In accordance with the Teradata “Vehicle
Lease/Allowance Policy” the Employee is entitled to use the company car also for
private purposes. The private use of the company car will be subject to taxation
according to tax laws applicable from time to time and the Employee shall be
responsible for such taxes to be paid on the private use of the car.

5       Urlaub

    

5       Holiday

Der Urlaubsanspruch beträgt 32 Arbeitstage im Kalenderjahr.      The holiday
entitlement is 32 working days during a calendar year. Der Urlaubsanspruch des
Mitarbeiters beträgt jeweils 1/12 des Jahresurlaubs für jeden vollen
Beschäftigungsmonat bei Teradata.      The Employee shall be entitled, for each
full month of employment with Teradata, to a number of days of vacation
corresponding, respectively, to 1/12 of the annual days of vacation.

6       Arbeitszeit

    

6       Working Time

Teradata erwartet vom Mitarbeiter, dass er im Rahmen seines
Verantwortungsbereiches bereit ist, über die übliche Arbeitszeit hinaus tätig zu
sein, soweit es seine Funktion erfordert.      Teradata expects from the
Employee that the Employee is ready, within the scope of his responsibilities,
to work beyond normal working hours, if this is required by the Employee’s
position. Eventuelle Mehrarbeit und außerhalb der Arbeitszeit liegende
Dienstreisen gelten durch die Gehaltsregelung gemäß der vorstehenden Ziffer
2 (a) als abgegolten.      Possible overtime work and business traveling outside
normal working hours is deemed remunerated by the salary provisions of
Sec. 2 (a) above.

7       Unzulässigkeit von Wettbewerbstätigkeiten und Nebenbeschäftigungen

    

7       Non-competition and prohibition of sideline jobs

Nebenbeschäftigungen (insbesondere gegen Entgelt), auch während des Urlaubs,
sind genehmigungspflichtig und müssen der Teradata-Geschäftsführung zur
Genehmigung      Sideline jobs (in particular against remuneration), also if
exercised during holiday, must be authorized and be submitted to Teradata’s
management so that it can authorize them. The authorization

 

 

Seite 6 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 6 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

mitgeteilt werden. Die Genehmigung wird versagt bei Gefährdung der Interessen
von Teradata und/oder des Teradata Konzerns oder bei Beeinträchtigung der
Arbeitsleistung. Als Nebenbeschäftigung zählt auch die tätige Beteiligung an
anderen Unternehmen sowie die Übernahme von Aufsichtsrats-, Beirats- oder
ähnlichen Mandaten.      will be withheld if the interests of Teradata and/or
the Teradata group are threatened or if the performance at work is impaired. The
active participation in other companies is also considered a sideline activity
as well as the acceptance of mandates in supervisory boards, advisory boards or
similar mandates. Für die Dauer des Anstellungsverhältnisses unterliegt der
Mitarbeiter einem Wettbewerbsverbot nach Maßgabe folgender Bestimmungen:     
For the duration of this Employment Contract, the Employee shall be subject to a
restriction of competition pursuant to the following terms and conditions:

(a)     Dem Mitarbeiter ist es untersagt, in selbstständiger oder
unselbstständiger oder in sonstiger Weise für ein Unternehmen tätig zu werden,
das mit Teradata oder einer mit Teradata verbundenen Gesellschaft räumlich sowie
sachlich direkt oder indirekt in Wettbewerb steht. In gleicher Weise ist es ihm
untersagt, ein solches Unternehmen zu errichten, zu erwerben, oder sich hieran
unmittelbar zu beteiligen. Hiervon ausgenommen sind lediglich rein finanzielle
Beteiligungen an börsennotierten Unternehmen bis zur Höhe von 5% des Kapitals,
die keine unternehmerischen Einflussnahmemöglichkeiten eröffnen.

    

(a)     The Employee shall be prohibited from working on an employed,
self-employed or any other basis for any entity which directly or indirectly
competes with regard to geographic area and subject matter with Teradata or
Teradata’s affiliated companies. The Employee shall likewise be prohibited from
establishing, acquiring or directly or indirectly participating in such an
entity. Excepted therefrom shall only be purely financial interests in
enterprises listed on the stock exchange up to 5% of the capital, which do not
allow entrepreneurial influence.

(b)     In gleicher Weise ist es dem Mitarbeiter verboten, für sich oder einen
Dritten Geschäfte aus dem Geschäftsbereich von Teradata oder von einem Kunden
von Teradata einzuwerben, einzuwerben zu versuchen (auf welche Weise auch immer)
oder anzunehmen, oder Kunden von Teradata zu einer Einschränkung, Einstellung
der Geschäftsbeziehungen zu Teradata zu überreden oder auf sonstige Weise hierzu
zu veranlassen. Kunden i.S.d. Vorschrift sind alle Kunden von Teradata, die in
den letzten 12 Monaten vor der jeweiligen Tätigkeit in Geschäftsbeziehungen mit
Teradata gestanden haben

    

(b)     Likewise the Employee shall be prohibited to seek or try to seek or
accept business in the business area of Teradata (in any manner whatsoever) from
any customer of Teradata for either himself or any third party or to persuade or
otherwise cause any customer of Teradata to reduce or discontinue business with
Teradata. Customers of Teradata in the sense of this provision are such
customers who have been in business relationship with Teradata twelve months
before any such act.

 

 

Seite 7 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 7 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

(c)     Dem Mitarbeiter ist es zudem untersagt, für sich oder einen Dritten
Arbeitnehmer, insbesondere in Führungspositionen, oder freie Mitarbeiter von
Terada abzuwerben, deren Dienste nachzufragen oder zu verschaffen.

    

(c)     The Employee shall not for himself or a third party solicit or procure
the services or endeavour to entice away from Teradata any Employee,
particularly in leading positions, or contractor.

(d)     Der Mitarbeiter hat für jeden Fall der Zuwiderhandlung gegen die
vorgenannten Verbote eine Vertragsstrafe in Höhe eines Bruttomonatsgehalts zu
zahlen. Im Falle eines Dauerverstoßes ist die Vertragsstrafe gemäß Satz 1 für
jeden angefangenen Monat neu verwirkt. Ein Dauerverstoß liegt nicht vor, wenn
lediglich die Folgen eines einmaligen Verstoßes fortwirken und der
Geschäftsführer diese Fortwirkung nicht beenden kann.

    

(d)     In each case of a non-compliance with the restrictions agreed above, the
Employee shall be liable to pay a contractual penalty in the amount of one
monthly gross salary. In the event of a permanent non-compliance, the
contractual penalty according to sentence 1 above shall become newly payable for
each started month of such non-compliance. No permanent non-compliance is deemed
to exist, however, if merely the consequences of a one-time violation continue
in their effect and if the Employee is unable to stop such continued effect.

Zur Klarstellung sei darauf hingewiesen, dass diese Vertragsstrafenregelung
nicht die Konsequenz hat, dass der Mitarbeiter bei Zahlung der Strafe
Wettbewerbstätigkeiten aufnehmen kann.

    

For the avoidance of doubt, the foregoing language does not mean that the
Employee may choose to compete by paying the defined penalty.

Weitergehende Ansprüche der Gesellschaft bleiben durch die vorstehende Regelung
unberührt

    

Any further claims of Teradata shall remain unaffected by the foregoing
provision.

 

 

Seite 8 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 8 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

8        Umgang mit vertraulichen Informationen

    

8        Treatment of confidential information

Der Mitarbeiter ist verpflichtet, alle ihm im Rahmen seiner Tätigkeit für
Teradata bekannt werdenden Informationen über Teradata, den Teradata-Konzern und
deren Partner, Arbeitnehmer und Kunden vertraulich zu behandeln. Er darf weder
unmittelbar diese Informationen an unberechtigte Dritte weitergeben, noch
mittelbar den Zugriff darauf unberechtigten Dritten ermöglichen. Diese
Verpflichtung gilt sowohl während der Dauer als auch nach Beendigung des
Anstellungsverhältnisses.      The Employee is obliged to treat any information
on Teradata, the Teradata group and its partners, employees and customers coming
to the Employee’s knowledge within the scope of his activities for Teradata
confidentially. The Employee must neither transmit any such information directly
to unauthorized third parties, nor allow any unauthorized third parties indirect
access to such information. This obligation shall apply both during the term of
employment as well as after the termination of employment. Im Falle einer
Verletzung der Geheimhaltungs- und Datenschutzverpflichtung durch den
Mitarbeiter haftet dieser Teradata bzw. dem Kunden für jeden dadurch
entstandenen Schaden.      In case of a violation of confidentiality and data
protection obligations by the Employee, the Employee shall be liable to Teradata
or any customer, as the case may be, for any damage caused due to such
violation.

9        Krankheit, Todesfall

    

9        Illness, Death

(a)     Im Falle von unverschuldeter Arbeitsunfähigkeit wird das in Ziffer 2 lit
(a) festgelegte Arbeitsentgelt bis zur Dauer von sechs Wochen ab Eintritt der
Arbeitsunfähigkeit weitergewährt.

    

(a)     In case of an incapacity for work not due to a fault on the part of the
Employee, the remuneration determined in sec. 2 para (a) hereof will be paid up
to six weeks after the event.

Nach Ablauf der ersten sechs Wochen zahlt Teradata bis zu weiteren 13 Wochen den
Unterschiedsbetrag zwischen dem letzten monatlichen Nettofixgehalt und dem
Krankengeld. Dieser Zeitraum erhöht sich bei mehr als 5jähriger
Betriebszugehörigkeit auf 15 Wochen und nach 10jähriger Betriebszugehörigkeit
auf 26 Wochen. Für den Fall, dass kein Anspruch auf Krankengeld besteht, gilt
als Berechnungsgrundlage der Krankengeldhöchstsatz der Allgemeinen
Ortskrankenkasse Augsburg für versicherungspflichtige Mitarbeiter.

    

After the end of the first six weeks, Teradata shall pay for a period of up to
13 additional weeks the difference between the last net base monthly salary and
the sickness allowance. This period increases to 15 weeks if the Employee has
been employed with the company for more than 5 years and to 26 weeks if the
Employee has been employed with the company for ten years or more. In case the
Employee is not entitled to claim a sickness allowance from his health
insurance, the sickness allowance is calculated on basis of the maximum sickness
allowance rate of Allgemeine Ortskrankenkasse Augsburg applyable to Employees
liable to insurance.

 

 

Seite 9 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 9 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

(b)    Im Falle des Ablebens des Mitarbeiters während des
Anstellungsverhätlnisses erhalten die Hinterbliebenen Sterbegeld entsprechend
dem Versorgungsplan.

    

(b)    In the event of the Employee’s death during the employment, the surviving
dependants will receive a death grant in accordance with the pension scheme.

10      Treuepflicht

    

10      Loyalty

Die Treuepflicht des Mitarbeiters unterliegt den gesteigerten Anforderungen, die
sich aus seiner besonderen Verantwortung aufgrund seiner Funktion ergeben. Sie
beinhalten insbesondere:      The Employee’s loyalty is subject to the increased
demands deriving from the Employee’s special responsibility as a result of his
position. Those requirements include in particular:

(a)     Der Mitarbeiter hat es zu unterlassen, die ihm in seiner Funktion
erwachsenden geschäftlichen Beziehungen zu Kunden, Partnern, Lieferanten der
Teradata und/oder des Teradata Konzerns oder Dritten in irgendeiner Weise –
materiell oder immateriell - zum eigenen Vorteil oder zum Vorteil Dritter
auszunützen.

    

(a)     The Employee must refrain from using any business contacts to customers,
partners, suppliers of Teradata and/or the Teradata group or third parties
resulting from the Employee’s position in any way – material or immaterial – to
his own advantage or to the advantage of any third party.

(b)     Der Mitarbeiter hat alles zu unterlassen, was das Eigentum der Teradata
und/oder des Teradata Konzerns verletzen oder gefährden könnte. Zum Eigentum der
Teradata zählen auch urheberrechtlich geschützte Rechte der Teradata und/oder
des Teradata Konzerns wie Firmware, Software jeglicher Art, Lizenzprogramme und
deren Dokumentation. Die unbefugte Verwendung und Weitergabe dieses Eigentums
der Teradata und/oder des Teradata Konzerns an Dritte ist nicht gestattet.

    

(b)     The Employee must refrain from doing anything that could damage or
imperil Teradata’s and/or the Teradata group’s property. Teradata’s and/or the
Teradata group’s property also includes intellectual rights of Teradata like
firmware, software of any kind, licensed programs and their documentation. Any
unauthorized use and circulation of such property of Teradata and/or the
Teradata group to third parties is prohibited.

 

 

Seite 10 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 10 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Der Mitarbeiter verpflichtet sich, die jeweils gültige Fassung der Conflict of
Interest Policy und des Code of Conduct, die von Zeit zu Zeit angepasst werden,
anzuerkennen und zu beachten.      The Employee undertakes to accept and observe
the respectively valid Conflict of Interest Policy in the Code of Conduct, as
amended from time to time. In addition, Employee agrees to observe and abide by
Teradata’s Code of Conduct, as amended from time to time.

11     Copyright

    

11     Copyright

Der Mitarbeiter überträgt sämtliche Rechte am Arbeitsergebnis, insbesondere
sämtliche Nutzungsrechte an Erfindungen und Entwicklungen einschließlich
technischer Verbesserungsvorschläge, Kennzeichenrechte, Nutzungsrechte an
Urheberrechten, Geschmacksmusterrechte, verwandte Schutzrechte im Sinne des
Urheberrechts (einschließlich aller Entwicklungsstufen) und sonstige
Imaterialgüterrechte, die er während der Zeit seiner Tätigkeit für Teradata
erworben hat oder erwirbt, zeitlich, räumlich und inhaltich unbeschränkt
ausschießlich auf Teradata, wenn diese      The Employee assigns all rights to
work results, in particular all rights of use in and to all inventions, and
developments, including technical improvements, trade mark rights, copyright use
rights, design rights, related rights in the sense of copyright law (including
all stages of development) and other intellectual property rights which has
acquired or will acquire during the course of his employment, exclusively to
Teradata without any limitation in time, geographical scope or as to contend, if
such rights

(a)     in Zusammenhang mit der Tätigkeit des Mitarbeiters für Teradata erworben
wurden;

    

(a)     were obtained by the Employee in context with his performing of duties
under this Employment Contract

(b)     unter Verwendung von Material, technischen Anlagen, Betriebs- oder
Geschäftsgeheimnissen, Know-How und /oder Arbeitszeit, die von Teradata zur
Verfügung gestellt wurden, entwickelt oder erworben werden, während oder
außerhalb der Arbeitszeit, oder

    

(b)     accrued or were obtained with the use of material, technical facilities,
business and trade secrets, know-how and/or working time which was made
available by Teradata, during or outside working hours, or

(c)     mit seiner Arbeit während des Zeitraums des Anstellungsvertrag mit
Teradata zusammenhängen.

    

(c)     are connected with the Employee’s work during the term of this
Employment Contract.

 

 

Seite 11 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 11 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Die Übertragung oben genannter Rechte umfasst unter anderem die Befugnis von
Teradata, die Werke im In- und Ausland in körperlicher und unkörperlicher Form –
entgeltlich oder unentgeltlich – zu nutzen, öffentlich wiederzugeben, zu
vervielfältigen, zu verbreiten, in digitaler oder analoger Form auf Bild-,
Daten- und Tonträger aller Art aufzunehmen und diese ihrerseits zu
vervielfältigen und zu verarbeiten. Die Übertragung umfasst insbesondere auch
die Befugnis, das Werk interaktiv auf elektronischem Weg (CD-ROM, Internet,
proprietäre Onlinedienste, etc.) auf allen derzeit bekannten Übertragungswegen,
wie Kabel, Satellit, Funkübertragungssystemen, einschließlich WAP, GPRS und
HSCSD (HSMD) und auf dem Übertragungssystem UMTS/IMT 2000, nutzbar zu machen.  
   The assignment of the above-mentioned rights also includes Teradata’s right
to use publicly, perform, reproduce and disseminate the works in tangible or
intangible form – against payment of free of charge – within Germany or abroad,
the right to record the works in digital or analog form on picture carriers,
data carriers or phonograms of any kind, and to reproduce and disseminate such
media. In particular, the assignment includes the right to make interactive use
of the work by electronic means (CD-ROM, internet, proprietary online-services,
etc.) via all transmission rules currently known such as cable, satellite, radio
transmission systems including WAP, GPRS and HSCSD (HSMD) and via the
transmission system UMTS/IMT 2000. § 69b des Urheberrechtsgesetzes (UrhG) bleibt
unberührt.      Sec. 69b of the German Copyright Act (UrhG) shall remain
unaffected. Sämtliche vorstehenden Rechte sind Teradata spätestens zum Zeitpunkt
ihrer Entstehung als ausschließliche Rechte zu übertragen und können nach freiem
Belieben ganz oder teilweise auch in Form einer ausschließlichen oder nicht
ausschließlichen Berechtigung auf Dritte weiter übertragen werden.      All of
the rights shall be assigned to Teradata as exclusive rights no later than the
date on which they arise, and may be assigned at Teradata’s discretion to third
parties in whole or in part, also in the form of an exclusive or non-exclusive
license. Der Mitarbeiter räumt Teradata das Recht ein, die von ihm geschaffenen
Werke und sonstigen Leistungen zu verarbeiten und zu ändern sowie die so
bearbeiteten oder geänderten Werke zu vervielfältigen, zu veröffentlichen und zu
verbreiten.      The Employee grants Teradata the right to adapt and modify the
works and other contents he creates, and to reproduce, publish and disseminate
such adapted or modified works. Eine Verpflichtung von Teradata zur Anmeldung
oder Verwertung der Nutzungsrechte besteht nicht. Das dem Mitarbeiter nach § 41
UrhG eventuell zustehende Rückrufrecht wegen Nichtausübung der jeweils
übertragenden Nutzungsrechte ist für die Dauer von fünf Jahren ab deren
Übertragung ausgeschlossen.      Teradata is not under an obligation to register
or exploit the use rights. The revocation right possibly accruing to the
Employee under Sec. 41 UrhG due to failure to exercise the relevant use right
assigned is excluded for a period of five (5) years from the date of assignment.
Teradata ist zur Benennung und zur Bezeichnung des Mitarbeiters als Urheber
nicht verpflichtet.      Teradata is not under an obligation to identify and
name the Employee as the author of any such work.

 

 

Seite 12 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 12 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Sämtliche vom Mitarbeiter etwa geschaffenen Werke, Erfindungen und sonstige
Leistungen sind Bestandteil seiner Aufgaben gemäß Ziff. 1 dieses
Anstellungsvertrages und mit der Vergütung gemäß Ziff. 2 lit (a) dieses
Anstellungsvertrages vollständig abgegolten.      All works, inventions and
other contents created by the Employee constitute part of the responsibilities
according to the Sec. 1 of this Employment Contract and are fully compensated by
the remuneration pursuant to Sec. 2(a) of this Employment Contract. Der
Mitarbeiter wird jede Entwicklung und Erfindung im vorgenannten Sinne
unverzüglich an Teradata mitteilen, unter Übersendung aussagekräftiger Pläne,
Zeichnungen, Berechnugen und sonstiger Unterlagen, und diese auf Verlangen
Teradata erläutern.      The Employee agrees to immediately notify each
development and invention in the aforesaid sense to Teradata, providing relevant
plans, drawings, calculations and other documents and shall explain them on
Teradata’s request. Falls Teradata für die Erfindung und Entwicklung sich
Schutzrechte einräumen lassen möchte, verpflichtet sich der Mitarbeiter,
Teradata in jeglicher Weise zu unterstützen, insbesondere ihm ggf. zustehende
Rechte gesondert auf Teradata zu übertragen, die notwendigen Unterlagen,
Dokumente und Informationen zu liefern und die erforderlichen Beglaubigungen und
eidesstattlichen Erklärungen abzugeben. Der Mitarbeiter ist verpflichtet, auf
Verlangen die Einräumung von Rechten zu gesonderter Urkunde zu erklären.      If
Teradata desires to be granted any property rights for the development and
inventions, the Employee agrees to support Teradata anyway whatsoever,
specifically to transfer separately to Teradata any rights due to him, to
provide the necessary records, documents and information and to issue the
necessary attestation and affidavits. The Employee agrees that at request he
will confirm the grant of rights under separate deed.

12     Weitere wesentliche Vertragsbestandteile

    

12     Other integral components of the contract

Ergänzend zu diesem Vertrag finden die Bestimmungen der jeweils geltenden
Teradata Managementrichtlinien Anwendung, soweit die genannten Bestimmungen
diesem Vertrag nicht zuwiderlaufen.      In addition to this contract, the
provisions of Teradata’s then-applicable management guidelines shall apply,
unless those provisions are contrary to this contract. Weitere wesentliche
Bestandteile des Vertrags sind die jeweils geltenden Merkblätter zum
Bundesdatenschutzgesetz, über US-Auflagen zur Exportkontrolle und Deutsches
Außenwirtschaftsrecht und der Fragebogen Interessenkonflikte. Zusätzlich findet
die Vereinbarung der Teradata Corporation zum Schutz von Trade Secrets
Anwendung.      Other integral parts of this contract are the then-applicable
Teradata guidelines relating to the German Federal Data Protection Act, to US
export control conditions and to German foreign trade legislation, and the
questionnaire relating to conflicts of interest,. Additionally included is the
Teradata Corporation Protection of Trade Secrets Agreement.

 

 

Seite 13 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 13 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Das Kopieren von Software für private Zwecke ist untersagt; für dienstliche
Zwecke gelten die jeweiligen Teradata–Vorschriften.      It is prohibited to
copy software for private purposes; for business purposes, the respective
Teradata provisions shall apply.

13     Kündigung

    

13     Termination

Die Kündigung dieses Anstellungsvertrags hat schriftlich zu erfolgen.      Any
termination of this Employment Contract must be made in writing. Das
Anstellungsverhältnis kann von Teradata mit einer Frist von 12 Monaten zum
Monatsende gekündigt werden. Der Mitarbeiter kann das Anstellungsverhältnis mit
einer Frist von 12 Monaten zum Monatsende kündigen. Das Recht zur
außerordentlichen Kündigung gem. § 626 BGB bleibt für beide Parteien unberührt.
     Teradata may terminate the employment relationship by giving a twelve month
notice effective at the end of each calendar month. The Employee may terminate
the employment relationship by giving a twelve month notice effective at the end
of each calendar month. The right of both parties to terminate the employment
relationship for cause with immediate effect according to Sec. 626 German Civil
Code (BGB) remains unaffected. Ohne Kündigung endet das Anstellungsverhältnis
automatisch mit dem Tag, an dem der Mitarbeiter zum Bezug von Altersruhegeld aus
der gesetzlichen Rentenversicherung oder einer gleichwertigen Institution
berechtigt wird, spätestens mit Ablauf des Monats, in dem das gesetzliche
Rentenalter erreicht wird.      If the employment is not terminated, it shall
end automatically on the day as of which the Employee is entitled to receive a
retirement pension under the statutory pension insurance scheme or from an
equivalent institution, at the latest as of the end of the month during which
the statutory pension age is completed. Bei einem gekündigten
Anstellungsverhältnis kann Teradata den Mitarbeiter jederzeit von der Leistung
der künftigen Dienste unter Fortzahlung seines Bruttofixgehaltes bis zum
Beendigungzeitpunkt freistellen. Ein Anspruch auf variable Vergütungen über die
bis zum Freistellungsbeginn verdiente Vergütung hinaus steht dem Mitarbeiter für
die Zeit ab dem Freistellungsbeginn nicht mehr zu.      If the employment is
terminated, Teradata may release the Employee at any time from the performance
of future duties upon continued payment of the Employee’s fixed gross salary
until the actual termination date. For the time after the day as of which the
Employee is released from its duties, the Employee is not entitled to receive
any variable remuneration beyond the remuneration earned until the day as of
which the Employee is released from his duties.

 

 

Seite 14 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 14 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

14     Change in Control

    

14     Change in Control

In der derzeitigen Position, Executive Vice President International, ist der
Mitarbeiter berechtigt, am Teradata „Change in Control Severance Plan“ („CIC
Plan“) in seiner jeweils gültigen Fassung teilzunehmen. Die Bedingungen der
Berechtigung werden dem Mitarbeiter in einer schriftlichen Zusammenfassung
mitgeteilt. Abhängig von den Bedingungen und Konditionen des CIC Plans und
abhängig von den im Folgenden festgelegten Bedingungen kann der Mitarbeiter im
Falle eines qualifizierten Change-In-Control wie im CIC Plan definiert Anspruch
auf eine Abfindungszahlung haben, deren Höhe sich aus dem zum Zeitpunkt eines
qualifizierten Change-In-Control geltenden CIC Plan ergibt. Teradata ist
berechtigt, den CIC Plan jederzeit nach freiem Ermessen zu ändern oder zu
beenden.      In the current position, Executive Vice President International,
the Employee is an eligible participant in the Teradata “Change in Control
Severance Plan” (the “CIC Plan”) and a letter will be provided to the Employee
summarizing the benefits under the CIC Plan. Subject to the terms and conditions
of the CIC Plan and subject to the conditions agreed upon below, in the event of
a qualified change of control as defined in the CIC Plan, the Employee may be
entitled to receive a separation benefit as defined in the CIC Plan, the amount
of which results from the CIC Plan as applicable at the date of such qualified
change in control. Teradata has the right to amend or terminate the CIC Plan at
any time at its absolute discretion. Voraussetzung eines etwaigen
Abfindungsanspruchs nach Maßgabe des CIC Plans ist, dass der Mitarbeiter im
Hinblick auf eine ihm gegenüber ausgesprochene Kündigung, und falls der
Mitarbeiter eine Abfindung auf Grund einer Kündigung nach „Good Reason“, wie im
CIC Plan definiert, nach Maßgabe des CIC Plans beansprucht und erhält, gegen die
Kündigung keine rechtlichen Schritte einleitet, insbesondere von einer
Kündigungsschutzklage absieht. Der Mitarbeiter soll, zur Vermeidung von
Unklarheiten, nicht berechtigt sein, sowohl eine Abfindung nach Maßgabe des CIC
Plans zu erhalten als auch Kündigungsschutz gerichtlich geltend zu machen; falls
jedoch im Falle eines Change-of-Control wie im CIC Plan definiert das
Anstellungsverhältnis des Mitarbeiters gekündigt wird und er keine Abfindung
nach Maßgabe des CIC Plans erhält, steht es ihm frei, gerichtliche Schritte
gegen diese Kündigung einzulegen und Kündigungsschutz gerichtlich geltend zu
machen.      The Employee may be entitled to receive a potential separation
benefit in accordance with the CIC Plan only provided that, in case either
Teradata serves the Employee with a termination of this employment, or the
Employee claims and receives separation benefits under the CIC Plan as a result
of termination for “good reason”, as defined in the CIC Plan, and in either
case, the Employee refrains from taking legal action with respect to such
termination, particularly from claiming termination protection in court. For
avoidance of doubt, the Employee shall not be entitled to receive separation
benefits under the CIC Plan and seek termination protection in court, but if, in
the event of a change of control as defined in the CIC Plan, the Employee’s
employment is terminated and he is not paid separation benefits under the CIC
Plan, then he shall be entitled to take legal action with respect to such
termination and claim termination protection in the court.

 

 

Seite 15 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 15 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

15     Ausschlussfristen

    

15     Preclusive periods

Ansprüche aus dem Anstellungsverhältnis sind innerhalb von 3 Monaten nach ihrer
Fälligkeit schriftlich geltend zu machen. Eine Geltendmachung nach Ablauf dieser
Frist ist ausgeschlossen, es sei denn, dass die Einhaltung dieser Frist wegen
eines unabwendbaren Ereignisses nicht möglich gewesen ist. Ist ein Anspruch
rechtzeitig erhoben worden und wurde seine Erfüllung abgelehnt oder erfolgt
keine Rückäußerung binnen einem Monat nach Geltendmachung, ist der Anspruch
innerhalb von 6 Monaten nach Ablehnung oder nach Ablauf der Monatsfrist
gerichtlich geltend zu machen. Eine spätere Geltendmachung ist ausgeschlossen.
Die Ablehnung eines Anspruchs des Mitarbeiters durch Teradata gilt auch durch
Übersendung einer Berichtigungsmitteilung als erfolgt.      Any claims arising
from the employment must be asserted in writing within a period of 3 months
after their due date. Any assertion after the end of such period is excluded,
unless it was not possible to observe such time limit due to an inevitable
event. If a claim has been asserted in due time and has been rejected or has not
been responded within a period of 1 month, then the claim must be asserted in
court within a period of 6 months after its rejection for the laps of the one
month’s period. A later assertion is excluded. The rejection by Teradata of a
claim asserted by an Employee shall also be deemed to be made if a correction
notice is transmitted.

16     Speicherung und Verarbeitung personenbezogener Daten

    

16     Storage and Processing of Personal Data

Dem Mitarbeiter ist bekannt, dass seine persönlichen Daten zum Zwecke der
ordnungsgemäßen Erfüllung und Verwaltung des Vertragsverhältnisses gespeichert
und verarbeitet werden.      The Employee is aware that his personal data are
stored and processed for the purposes of a proper fulfillment and administration
of the contractual relationship. Der Mitarbeiter erklärt hiermit sein
Einverständnis zur Speicherung und Verarbeitung seiner persönlichen Daten im
Rahmen der Zweckbestimmung des Anstellungsverhältnisses durch die Teradata
Corporation im globalen Rechenzentrum der Teradata Corporation oder durch
sonstige Dritte, auch im Ausland, wobei seitens der Teradata die Einhaltung der
jeweils gültigen deutschen Datenschutzbestimmungen sichergestellt wird.      The
Employee hereby consents to the storage and processing of his personal data by
Teradata Corporation in its global data centre or by other third parties, also
abroad, within the purpose as determined by the employment, and Teradata makes
sure that the respectively applicable German data protection provisions are
complied with.

 

 

Seite 16 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 16 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

17     Betriebszugehörigkeit

    

17     Length of employment

Die Betriebszugehörigkeit des Mitarbeiters zählt ab 01.07.1996.      The
Employee’s company seniority shall count as of July 1st, 1996.

18     Vollständigkeit

    

18     Entire agreement

Dieser Vertrag einschließlich der darin in Bezug genommenen Anlagen beinhaltet
sämtliche Vereinbarungen zwischen den Parteien. Sämtliche vorangegangenen
mündlichen oder schriftlichen Vereinbarungen, insbesondere der
Anstellungsvertrag vom 1. September 2007 sowie der Zusatz zum Aufhebungsvertrag
vom 1. September 2007, ebenfalls datierend vom 1. September 2007, werden hiermit
aufgehoben und verlieren damit ihre Gültigkeit.      This contract including any
annexes incorporated by reference contains all agreements and arrangements
between the parties. Any previous oral or written agreements, particularly the
Employment Contract of September 1st, 2007 and the supplement to the Employment
Contract of September 1st, 2007, also dated September 1st, 2007 are herewith
terminated and therefore become invalid.

19     Schriftform

    

19     Written form

Änderungen oder Ergänzungen dieses Vertrages bedürfen der Schriftform. Dies gilt
ausdrücklich auch für die Änderungen und Aufhebung der Schriftformklausel
selbst.      Any variation of this contract shall only be effective if made in
writing. Any amendments of or supplements to this Employment Contract shall be
made in writing to be valid. This shall apply expressly also to any change or
termination of this written form clause itself.

20     Salvatorische Klausel

    

20     Severability

Sollte eine Bestimmung des Vertrages ungültig sein, berührt das die Gültigkeit
der übrigen Bestimmungen nicht. Die etwa ungültige Bestimmung ist nach dem Sinn
und Zweck dieses Vertrages in zulässiger Form zu ergänzen.      If any provision
of this contract shall be held to be invalid, then this shall not affect the
validity of the remainder of this contract. The invalid provision shall be
amended as permitted within the sense and purpose of this contract.

21     Gerichtsstand

    

21     Jurisdiction

Gerichtsstand ist Augsburg.      The courts of Augsburg shall have jurisdiction.

 

 

Seite 17 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 17 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

22      Maßgebliche Version

    

22      Prevailing Version

Diese Vereinbarung ist zweisprachig in Deutsch und Englisch verfasst. Bei
etwaigen Widersprüchen ist die deutsche Fassung maßgeblich.

    

This Agreement is made in the German and English language. In case of any
inconsistencies the German version prevails.

 

         

Teradata GmbH

            /s/ Saundra D. Davis            

Saundra D. Davis

Aufgrund Vollmacht der Teradata GmbH / due to a Power of Attorney of Teradata
GmbH

Mitarbeiter / Employee

            /s/ Hermann Wimmer            

Hermann Wimmer

 

 

Seite 18 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 18 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Addendum Number 1

Travel & Entertainment Policy” (Policy No. 802a

 

 

Seite 19 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 19 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer



--------------------------------------------------------------------------------

LOGO [g463404g30v05.jpg]

 

Addendum Number 2

The Teradata “Vehicle/Allowance Policy”

 

 

Seite 20 von 20 zum Anstellungsvertrag vom 01.09.2007 für Herrn Hermann Wimmer

Page 20 of 20 of the employment contract dated September 1st, 2007, for Mr.
Hermann Wimmer